Exhibit 10.1
AMENDMENT NO. 4
Product Sale and Purchase Contract
Dated July 1, 2007
By and between
Resolute Natural Resources Company, LLC
and
Kinder Morgan CO2 Company, L.P.
THIS AMENDMENT is made and entered into effective the first day of January 2012,
by and between Resolute Natural Resources Company, LLC (“Buyer”) and Kinder
Morgan CO2 Company, L.P. (“Seller”).
PREMISES:
WHEREAS, Buyer and Seller are parties to a Product Sale and Purchase Contract
Dated July 1, 2007 (“Contract”); and
WHEREAS, Buyer and Seller have previously amended the Contract effective
October 1, 2007, again effective January 1, 2009, and again effective
September 1, 2010; and
WHEREAS, Buyer and Seller desire to modify the Daily Contract Quantities and the
Annual Contract Quantities; and
NOW, THEREFORE, in consideration of the premises and mutual benefits and
covenants herein contained, Buyer and Seller agree as follows:

1.  
Exhibit “A-3” shall be replaced in its entirety with Exhibit “A-4”, attached
hereto, and any references in the Contract to Exhibit “A”, Exhibit “A-1,
Exhibit “A-2”, Exhibit “A-3 and Exhibit “B” will now be referred to as
Exhibit “A-4”.

All other terms and conditions contained in the Contract shall remain in full
force and effect.
IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment No. 4 to be
executed by their duly authorized representatives effective as of January 1,
2012.

                      “Buyer”       “Seller”     Resolute Natural Resources
Company, LLC       Kinder Morgan CO2 Company, L.P.    
 
                   
By:
   /s/ P. Flynn       By:    /s/ illegible    
 
 
 
         
 
   
Title:
   Vice President       Title:    Marketing Director    
 
 
 
         
 
   
Date:
   10/14/11       Date:    October 19, 2011    
 
 
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
TO THE
PRODUCT SALE AND PURCHASE CONTRACT
BY AND BETWEEN
RESOLUTE NATURAL RESOURCES COMPANY
AND
KINDER MORGAN CO2 COMPANY, L.P.

                                      Number     Daily Contract     Annual
Contract     Annual Contract   Contract Year   of Days     Quantity in Mcf    
Quantity in Mcf     Quantity in Bcf  
Jul-07
    31       6,000       186,000       0.186  
Aug-07
    31       5,497       170,407       0.170  
Sep-07
    30       11,344       340,320       0.340  
Oct-07
    31       25,200       781,200       0.781  
Nov-07
    30       24,889       746,670       0.747  
Dec-07
    31       24,445       757,795       0.758  
2008
    366       32,245       11,801,670       11.802  
2009
    365       50,000       18,250,000       18.250  
Jan-Aug 2010
    243       41,000       9,963,000       9.963  
Sep-Dec 2010
    122       45,000       5,490,000       5.490  
2011
    365       58,000       21,170,000       21.170  
2012
    366       48,000       17,568,000       17.568  
2013
    365       52,000       18,980,000       18.980  
2014
    365       51,000       18,615,000       18.615  
2015
    365       40,000       14,600,000       14.600  
2016
    366       40,000       14,640,000       14.640  
2017
    365       21,000       7,665,000       7.665  
2018
    365       16,000       5,840,000       5.840  
2019
    365       13,000       4,745,000       4.745  
2020
    366       11,500       4,209,000       4.209  
 
                           
 
          Total Contract Quantity       176,519,062       176.519  
 
                           

 

 